OPINION — AG — ** SCHOOL BOARDS — ATHLETIC ASSOCIATIONS — PARTICIPATION ** WHERE THE SCHOOL BOARD OF A LOCAL SCHOOL DISTRICT HAS BECOME A MEMBER OF A VOLUNTARY ASSOCIATION WHICH REGULATES SCHOOL ACTIVITIES, SUCH AS THE OKLAHOMA SECONDARY SCHOOL ACTIVITIES ASSOCIATION, THE MEMBER SCHOOL IS BOUND BY THE ASSOCIATION'S RULES. THEREFORE, THE SCHOOL BOARD OF A LOCAL SCHOOL DISTRICT WHICH IS A MEMBER OF THE VOLUNTARY ASSOCIATION WOULD BE PROHIBITED FROM PROMULGATING A RULE, PURSUANT TO 70 Ohio St. 5-117 [70-5-117](A) WHICH REQUIRES STUDENTS WISHING TO PARTICIPATE IN VARSITY BASKETBALL DURING THE SCHOOL YEAR, TO PARTICIPATE IN A PROGRAM OF ONE HUNDRED(100) HOURS OF BASKETBALL PRACTICE DURING THE SUMMER WHEN SCHOOL IS NOT IN SESSION, WHERE SUCH SCHOOL BOARD RULE IS CONTRARY TO THE RULES OF THE VOLUNTARY ASSOCIATION. (SCHOOL BOARD, SPORTS) CITE: 70 Ohio St. 5-117 [70-5-117] (STEPHEN A. LAMIRAND)